Citation Nr: 1719020	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-07 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a hernia.

3.  Entitlement to service connection for vision loss.

4.  Entitlement to service connection for an acquired psychiatric disorder to include as depression with insomnia and anxiety.

5.  Entitlement to an initial disability rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease prior to November 17, 2016.

6.  Entitlement to an initial disability rating in excess of 40 percent for lumbar spondylosis and degenerative disc disease from November 17, 2016.



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 2003 to January 2004, including service in Kuwait from March 2003 to July 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2010, December 2010 and December 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In a July 2016 decision, the Board denied service connection for radiculopathy, right and/or left lower extremity, claimed as secondary to service-connected lumbar spondylosis and degenerative disc disease, and granted an increased rating to 20 percent for lumbar spondylosis and degenerative disc disease for the period from May 1, 2009, to April 1, 2011.  In addition, the Board remanded the issues of entitlement to service connection for a left elbow disability, hernia, vision loss, depression with insomnia, and diabetes mellitus, as well as the issue of entitlement to a disability rating in excess of 20 percent from May 1, 2009, for service-connected lumbar spondylosis and degenerative disc disease, to the Agency of Original Jurisdiction (AOJ).  

In accordance with the Board decision, a 20 percent rating for lumbar spondylosis and degenerative disc disease for the period from May 19, 2009, was assigned in a July 2016 rating decision.  

In a January 2017 rating decision, service connection was granted for left elbow disability, and a 40 percent rating was assigned for lumbar spondylosis and degenerative disc disease, effective from November 17, 2016.  A January 2017 supplemental statement of the case (SSOC) continued to deny a rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease prior to November 7, 2016, and in excess of 40 percent from November 7, 2016, as well as service connection for hernia, vision loss, depression with insomnia, and diabetes mellitus.

As sufficient efforts were made to obtain the noted medical records and the requested medical examination and opinion evidence was obtained, the Board finds the directives have been substantially complied with, and matters 1-3, 5 and 6 again are before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Diabetes mellitus was not manifest in service or within one year of separation and is not otherwise related to the Veteran's active service.

2.  A hernia was not manifest during service and is not otherwise related to service.  

3.  The Veteran's vision loss is due to refractive error, which is not a disability for VA purposes; the preponderance of the evidence is against a finding that the Veteran has any current eye disorder that manifested in service or is otherwise related to service.  

4.  Prior to November 17, 2016, lumbar spondylosis and degenerative disc disease, is manifested by not more than forward flexion of the thoracolumbar spine to 50 degrees; there was neither ankylosis nor incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.

5.  From November 17, 2016, lumbar spondylosis and degenerative disc disease, is manifested by not more than forward flexion of the thoracolumbar spine to 25 degrees; there was neither ankylosis nor incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  A hernia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

3.  Vision loss was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2016).

4.  The criteria for an increased rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease prior to November 17, 2016, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2016).

5.  The criteria for an increased rating in excess of 40 percent for lumbar spondylosis and degenerative disc disease as of November 17, 2016, have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, Part 4, §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242, 5243 (2016).


	(CONTINUED ON NEXT PAGE)





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding notice and the issues involving entitlement to higher initial ratings for the Veteran's service-connected lumbar spine disability, these issues arise from the AOJ's initial grant of service connection and are thus downstream issues from that of service connection (for which a June 2009 VCAA notice letter was duly sent).  Accordingly, another VCAA notice letter is not required.  VAOPGCPREC 8-2003.  

As to the other issues being decided, VA notified the Veteran in June 2009 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently adjudicated in January 2017. 

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, and as warranted by law, affording a VA examination.  As far as the Veteran's service treatment records, despite adequate efforts to obtain these records in their entirety, these records are unavailable for review with the exception of a post-deployment health assessment report dated in December 2003.  See December 2009 VA Memorandum of Unavailability.  In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence). 

In December 2009, the Veteran was informed of the unavailability of his service records and was asked to submit any records that he may have in his possession or information as to their location.  In January 2010, the Veteran submitted post service hospital records.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (c).

Further review of the record also indicates that the Veteran was afforded a VA examinations in November 2016, the results of which have been included in the claims file for review.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The examinations involved review of the claims file and thorough examination of the Veteran and his lay statements.  As such, the Board finds the examinations adequate. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  

      II.  Service Connection

The Veteran claims that he incurred diabetes, hernia and vision loss during service. 

      Law and Regulations 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish entitlement to service connection, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

For veterans who served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities (including diabetes mellitus) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 38 C.F.R. §§ 3.307 (a), 3.309(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

38 U.S.C.A. § 1154 (b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease.  See Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996) ("Section 1154(b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service-connected.").  Inasmuch as the Veteran has not asserted that combat service caused the disabilities on appeal, 38 U.S.C.A. § 1154 (b) does not apply here. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).



      Analysis

Diabetes Mellitus

The record is replete with reference to the fact that the Veteran has a diagnosis of diabetes mellitus dating to approximately November 2008.  See November 2008 VA outpatient treatment record.  Current diagnosis is shown in the November 2016 VA compensation examination report. 

Available service treatment records consist only of the December 2003 Post Deployment Health Assessment, which does not mention any complaint, diagnosis or treatment for diabetes.  

In his May 2010 notice of disagreement, the Veteran related all of his claimed disabilities to a "severe corporal trauma" that he stated he sustained while serving aboard a civilian-ship transporter called "Cape Race."  While he did not further elaborate on this, he did state that he has been suffering from the claimed conditions ever since the incident.

The preponderance of the evidence indicates that the Veteran's diabetes mellitus was not incurred during service, did not develop within one year of the January 2004 discharge from service and is not otherwise related to service.  Indeed, the earliest diagnosis was in November 2008, several years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  

Furthermore, the only medical professional to provide a medical nexus opinion here found diabetes mellitus less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  In the November 2016 VA medical opinion Disability Benefits Questionnaire (DBQ), the VA examining physician noted the following pertinet findings in the post-service record:

Available fasting glucose tests and glycosylated hemoglobins within a year from rad: Jan 02, 2004, reported fbs in less than 126mg/dl, except for one value dated Jun 22, 2004 @08:32, reported on 136 mg/dl. the A1C levels were reported WNL (Mar 08 and Jun 02, 2005). As per ADA criteria for diagnosis of diabetes mellitus 2, it is required at least 6fbs reported in 2 different days in 126mg/dl or more, or A1C reported in 2 different occasions over 6.5% for diagnosis of diabetes mellitus, among other criteria, none of them meet in this particular case.

Review of veteran's VA electronic files shows on progress note from mopc dated Jun 29, 2004, veteran was diagnosed with impaired fasting glucose (based on one fbs reported on 136 mg/dl on Jun 22, 2004), and low sugar diet was recommended.  

Review of veteran's VA electronic files shows veteran meet the criteria for diagnosis of diabetes mellitus 2, on Nov 2008 when fbs were reported over 126 mg/dl in 2 different days, as well as 2 hrs pp reported over 200mg/dl.

So, after reviewed all available evidence, veteran meet the criteria for diagnosis of diabetes mellitus 2 since Nov 2008.  This happened almost 5 years after rad: Jan 02, 2004.  

So, for all above recorded findings, veteran's diabetes mellitus 2, is not at least as likely as not incurred in, nor caused by military service.  

Medical literature about diabetes mellitus was included in the report in support of his opinion.  

In the cited VA examination, the VA physician indicated that he reviewed the claims file, interviewed the Veteran, and examined the Veteran.  He also detailed the Veteran's medical history, addressing the findings as to glucose and A1C levels prior to diagnosis.  As the opinion is based on the evidence of record, and are explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

In assessing the service connection claim, the Board has considered the Veteran's lay assertions.  He is generally competent to report lay observations during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of whether there was evidence of chronic disease, diabetes mellitus, in service or within the initial post service year, or whether the current diabetes is otherwise related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that diabetes mellitus was incurred in service, or developed within one year of separation from service or is otherwise related to service to include the Veteran's assertion as to "severe corporeal trauma".  Indeed, the medical evidence demonstrates an absence of diabetes mellitus for several years following service as well as medical opinion evidence that is wholly against the claim.  As this evidence is more credible than his assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran's lay theory as to severe corporeal trauma as the cause of his diabetes pales into insignificance when compared with the far more probative objective record, and the findings by the 2016 VA examining physician.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Also, diabetes was not "noted" during service and he did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  To the extent that there is an argument of continuity, the lack of medical findings of diabetes prior to November 2008, as well as the 2016 examiner's opinion, establishes that he did not have diabetes in service and did not have continuity of symptoms.

As the preponderance of the evidence is against the claim of service connection for diabetes mellitus, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.




Hernia

The record includes the report of November 2016 VA examination reflecting diagnosis of inguinal hernia dating from January 2008.  

The December 2003 Post Deployment Health Assessment does not mention any complaint, diagnosis or treatment for hernia.

Private medical evidence shows an operation to repair right inguinal hernia in January 2008.  

The Veteran was afforded a VA examination for hernia in November 2016 by a physician who reviewed the claims folder.  The Veteran informed the examining physician that he was working as a truck driver for a private company when he developed severe right inguinal pain, for which he underwent right inguinal herniorrhaphy in January 2008.  He denied sequelae.  Examination revealed no left or right hernia.  

Noting no treatment in service or prior to January 2008, the examiner concluded there was no hernia condition during the first post-service year.  The hernia occurred four years after separation from service.  Therefore, the examiner concluded that the right inguinal hernia is not at least as likely as not incurred in, nor caused by military service.  He provided medical literature about hernias at the end of the report in support of his opinion.  

The preponderance of the evidence thus indicates that any hernia was not incurred during service and is not otherwise related to service.  Indeed, as cited by the November 2016 examiner, the earliest post-service evidence of the hernia was in 2008, approximately 4 years after separation from service.  The record does not show relevant diagnosis or complaints for years following service, and the Veteran dates his symptoms to January 2008.  Moreover, 2016 examiner opined, based on review of this Veteran's service treatment records and examination, it is less likely than not that the Veteran's hernia was related to his military service.  Id.  The evidentiary record is not inconsistent with this finding.  

The 2016 VA medical opinion is uncontroverted by any other medical opinion evidence.  The VA physician fully considered the record as well as the Veteran's contentions in rendering the negative opinion.  As the opinion is based on the evidence of record, and is explained, the Board finds the opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion). 

The Board has again considered the Veteran's lay assertions.  However, on the issue of whether there was evidence of hernia in service or whether there is any current hernia or hernia residual that is related to service, the medical evidence is more credible.  And this evidence preponderates against the notion that any current hernia or hernia residual was incurred in service or is otherwise related to service.  Indeed, the medical evidence demonstrates an absence of an identified problems for four years following service, as well as uncontroverted medical opinion evidence that is wholly against the claim.  As this evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. at 462.  The Veteran's lay theory as to any current hernia related to service is outweighed by the far more probative objective record, and the findings by the neutral 2016 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

As the preponderance of the evidence is against the claim of service connection for hernia, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Vision Loss

The Veteran's current conditions of the eye include loss of vision due to refractive error and chorioretinal scar, not involving macular area, in the right eye, inactive.  See November 2016 VA ophthalmology examination.  

No vision loss or eye disorder was noted in service.  The December 2003 post deployment health assessment revealed, in pertinent part, no redness of eyes and no dimming of vision.

Post-service treatment records include a teleretinal study in December 2008 showing no diabetic retinopathy, with superotemporal scar, inactive; no diabetic retinopathy, old right chorioretinal scar in April 2009, and correctible refractive error in March 2015.  

The VA ophthalmologist who examined the Veteran in November 2016 reviewed the claims folder, took an account of the Veteran's medical history and his contentions.  She concluded that the Veteran's loss of vision is due to refractive error.  She noted that the dilated fundus exam revealed no diabetic retinopathy in either eye.  She also observed that, while he has chorioretinal scar, not involving macular area, in the right eye, inactive, this was not causing loss of vision.  Bilateral blepharitis and incipient senile cataracts were also noted, but no vision loss was attributed to them by the examiner.  

VA law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9 (2016).  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303 (c), 4.9.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

As it is the uncontroverted opinion of the VA examiner that vision loss is due to refractive error, and no "superimposed injury" that worsened vision loss during service has been identified, entitlement to service connection for vision loss is not warranted.  Id; See also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

To the extent that there are eye findings other than refractive error noted in the 2016 examination report, these were not noted in service or for several years thereafter, and have not been noted to produce any eye disability.  The preponderance of the evidence is against a finding that they represent a current eye disability that had its onset in service.  The Veteran's assertions to the contrary are adjudged less probative than and are outweighed by the examiner's findings as to this point requiring medical expertise, for the reasons previously explained.  

As the preponderance of the evidence is against the claim of service connection for vision loss, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

      III.  Increased Ratings

The Veteran seeks higher ratings for his low back disability.  In this regard, the Board notes that the Board denied service connection for radiculopathy of the right and left lower extremities was denied by the Board in the June 2016 decision.  

      
      Law and Regulations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spondylosis and degenerative disc disease (DDD) is rated pursuant to the General Rating Formula for Diseases and Injuries of the Spine at 38 C.F.R. § 4.71. 

According to the General Formula, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  For VA compensation purposes, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2016) (the General Rating Formula for Diseases and Injuries of the Spine is used for conditions which result in symptoms such as pain (with or without radiation), stiffness, or aching of the area of the spine affected by residuals of injury or disease).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (1). 

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

The rating schedule also includes criteria for evaluating intervertebral disc disease (IVDS).  A 10 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A rating of 40 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least 4 weeks but less than 6 weeks during the past 12 months.  Finally, a rating of 60 percent is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The criteria direct that intervertebral disc syndrome be evaluated either on the total duration of incapacitating episodes over the past 12 months or under either the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation. 

For purposes of evaluation under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment shall be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (2). 

      Analysis

The Veteran underwent multiple VA examinations to assess the degree of disability presented by the service-connected low back disability throughout the rating period.  These examinations are consistent with and representative of the degree of disability demonstrated in the treatment records during the same period.  

VA examination in April 2011 shows that the Veteran reported tenderness and spasm of the thoracolumbar spine.  Thoracolumbar spine range of motion included flexion to 60 degrees, extension to 20 degrees, right and left lateral flexion, and right and left rotation all to 30 degrees.  There was objective evidence of pain with range of motion testing.  The Veteran's combined range of motion was 200 degrees.  There was neither ankylosis nor incapacitating episodes.  The diagnosis was lumbar spondylosis.  

VA examination addendum in December 2011 includes the examiner's assessment that there is no clinical evidence of bilateral radiculopathy lower extremities.  

VA examination in December 2014 shows range of motion of the thoracolumbar spine with flexion of 50 degrees, extension of 10 degrees, right and left lateral flexion of 15 degrees and right and left lateral rotation of 15 degrees.  There was evidence of pain with weight bearing, paravertebral muscle tenderness, muscle spasm and muscle tenderness and guarding not resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis.  The examiner reported intervertebral disc syndrome episodes of at least one week but less than two weeks during the past 12 months.  The examiner cited that in September 2014 Toradol was injected intramuscularly due to severe low back pain.  It was noted that the back condition had no impact on the Veteran's ability to work, but the Veteran reported continued severe low back pain that interferes with his independence with bathing and dressing.  He also reported problems with prolonged walking.  

VA examination in November 2016 was accomplished by an examiner who reviewed the claims folder and interviewed the Veteran.  The Veteran complained of constant low back pain which he described as burning like pain sensation without irradiation.  He reported that the low back pain gets worse after sitting or standing for prolonged periods.  He was currently using ibuprofen 800 milligrams twice a day as needed with fair response.  The Veteran reported flare-ups causing limitation lifting objects or bending forward.  He described limitation on standing position and ambulation, dressing and undressing the lower parts of the body.  

Range of motion of the thoracolumbar spine with flexion of 25 degrees, extension of 10 degrees, right and left lateral flexion of 10 degrees and right and left lateral rotation of 15 degrees.  There was no evidence of pain with weight bearing, atrophy or muscle spasm, but there was paravertebral muscle tenderness.  Guarding did not result in abnormal gait or abnormal spinal contour.  There was reduced motion following repetitive use in that forward flexion was reduced to 20 degrees and extension to 5 degrees, and left lateral rotation to 12 degrees.  The examiner could not speculate as to the functional effects of pain, weakness, fatigability or incoordination.  The examiner reported intervertebral disc syndrome episodes during the past 12 months but explained these were described by the Veteran only, without documentation.  The Veteran noted he was using a cane.  There was no thoracic vertebral fracture with loss of 50 percent or more of height.  There was no objective evidence of right or left lumbar radiculopathy.  Work-related limitations included limitation on standing position and lifting or carrying objects of no more than 20 pounds.  

For the period prior to November 7, 2016, the relevant VA rating criteria are not met as to a rating in excess of 20 percent.  That is, the rating schedule requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine (40 percent rating); neither of which are shown.  Specifically, the 2011, 2014 and 2014 VA spine examinations affirmatively reflect findings of forward flexion in excess of 30 degrees or ankylosis, and no other medical evidence prior to November 2016 of record reflects any such limitation of flexion or favorable ankylosis of the spine.  

Additionally, the examinations contain affirmative evidence that the number of incapacitating episodes for IVDS have not been documented to support a 40 percent rating prior to November 7, 2016.  At most, a 1 week period out of 12 months has been noted on examination.  The treatment record does not support a higher number of incapacitating episodes.  Thus, the relevant VA rating criteria are not met or approximated as to a rating in excess of 20 percent prior to November 7, 2016.  

Nor are the criteria for a rating in excess of 40 percent met or approximated as of November 7, 2016.  That is, the aforementioned rating schedule requires the presence of unfavorable ankylosis of the entire thoracolumbar spine (50 percent rating) or the entire spine (100 percent rating), neither of which are shown.  Specifically, the November 2016 VA spine examination affirmatively reflects a finding of no ankylosis and no other medical evidence of record reflects any unfavorable ankylosis of the spine.  

Additionally, as to incapacitating episodes due to IVDS, the Board notes that the record does not reflect that there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  During the November 2016 examination, the examiner, who reviewed the record, observed that the Veteran described episodes but there was no documentation in the record of such episodes.  As such, there are insufficient episodes that meet the criteria for an increased rating based on incapacitating episodes as defined in the rating schedule.  

The Board must also address the provisions of 38 C.F.R. § 4.40 and 4.45 (2016).  See DeLuca, supra.  Specifically, the Board noted in the prior decision that this should be addressed, and that the December 2014 examination report was inadequate to the extent it noted but did not sufficiently describe functional loss.  The Board recognizes the Veteran's complaints of pain and functional loss as a result of low back pain, notably his increased pain and functional limits during flare-ups caused by increased amounts of physical activity as generally described.  This was described throughout the appeal period in fairly consistent terms.  However, the overall disability picture does not suggest that, even with flare-ups, the disability warrants a rating in excess of the currently assigned ratings for either before or prior to November 7, 2016.  Again, these complaints have been considered by the Board in assigning the current ratings.  

The fact is that the increased rating to 40 percent is based on an objective decrease in forward flexion not documented prior to November 7, 2016.  Prior treatment records and examination reports document that this objective diminishment was not present earlier.  Thus, the Board finds that the record compels the conclusion that a rating in excess of 20 percent is not warranted prior to November 7, 2016, and a rating in excess of 40 percent is not warranted as of that date.  The Board places greater probative value on the objective clinical findings which clearly show that there was a significant change in range of motion as of first documented on that date.  In this regard, the competent and probative evidence of record does not indicate significant additional functional loss attributed to the Veteran's low back complaints nor are the requisite incapacitating episodes shown.  Also, the record does not demonstrate any associated objective neurological abnormalities that should be rated separately, as examiners from 2011 through 2016 indicate that these are not present.  

Accordingly, the 20 percent rating prior to November 7, 2016, and the 40 percent rating as of that date, adequately represents any functional impairment attributable to the disability.  See 38 C.F.R. §§ 4.41, 4.10 (2016).  

For all the foregoing reasons, the preponderance of the evidence is against increased ratings at any time during the pendency of the claim for the lumbar disability.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 


ORDER

Service connection for a hernia is denied.

Service connection for vision loss is denied.

Service connection for diabetes mellitus is denied.

An initial disability rating in excess of 20 percent for lumbar spondylosis and degenerative disc disease prior to November 17, 2016, is denied.

An initial disability rating in excess of 40 percent for lumbar spondylosis and degenerative disc disease from November 17, 2016, is denied.


REMAND

As to the claim of service connection for psychiatric disorder, to include depression with insomnia and anxiety, the examining psychiatrist in November 2016 noted a diagnosis of unspecified anxiety disorder, but an opinion as to etiology was only rendered with regard to depression or depressive disorders or insomnia.  This opinion was negative and based on the lack of a current diagnosis of such a disorder.  However, as it has been the Veteran's consistent contention that he had a psychiatric disorder, to include anxiety, since his return from service in Kuwait, and there appears to be current diagnosis, an addendum must be obtained to address the etiology of any anxiety disorder.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Under the circumstances, the Board will order an addendum to the 2016 examination in order to determine whether it is as likely as not that any current psychiatric disability, specifically the diagnosed anxiety disorder, is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Return the claim to the examiner who performed the November 2016 psychiatric evaluation, or a suitable substitute, to obtain an addendum opinion as to the nature and etiology of all diagnosed psychiatric disorders, to specifically include anxiety disorder.  The examiner should review the entire record and answer the following:  Is it at least as likely as not (50 percent probability or more) that any current psychiatric disability, to include unspecified anxiety disorder, had its onset in service or is otherwise related to a disease or injury in active duty service.  The examiner's attention is invited to the Veteran's description of his service onboard ship as set forth in the November 2016 VA psychiatric examination report.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


